Case 6:19-cv-00373-MJJ-CBW Document 108 Filed 05/08/20 Page 1 of 2 PageID #: 1922




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                            LAFAYETTE DIVISION

 JEREMY RAYE DESHOTEL ET AL                      CIVIL ACTION NO. 19-cv-0373

 VERSUS                                          JUDGE JUNEAU

 CARDCASH EXCHANGE INC ET AL                     MAGISTRATE JUDGE
                                                 WHITEHURST


                                   JUDGMENT



        For the reasons assigned in the Report and Recommendation of the Magistrate

  Judge previously filed herein, and having thoroughly reviewed the record, including

  the written objections filed, and concurring with the findings of the Magistrate Judge

  under the applicable law;

        IT IS ORDERED that the Re-Urged Motion to Dismiss for Failure to State a

  Claim [Doc. 66] is GRANTED IN PART AND DENIED IN PART. IT IS

  ORDERED that defendants’ motion to dismiss the plaintiffs’ false imprisonment

  claims is DENIED as MOOT, as no such claims are pending at this time. IT IS

  FURTHER ORDERED that defendants’ motion to dismiss plaintiffs’ malicious

  prosecution claims alleged Sergeant Lege in his official Capacity under federal law

  is GRANTED, and those claims are DISMISSED WITH PREJUDICE. IT IS

  FURTHER ORDERED that the claims alleged against Sergeant Lege in his
Case 6:19-cv-00373-MJJ-CBW Document 108 Filed 05/08/20 Page 2 of 2 PageID #: 1923




  individual capacity under federal law are DENIED at this time, subject to the rights

  of the defendant to reurge a dispositive motion, if appropriate, once limited

  discovery related to the issue of qualified immunity has been completed.

        IT IS FURTHER ORDERED that the defendants’ motion to dismiss the

  plaintiffs’ Section 1983 claim against the City is GRANTED, and that those claims

  are DISMISSED WITH PREJUDICE.

        IT IS FURTHER ORDERED that the defendants’ motion to dismiss the

  plaintiffs’ state law malicious prosecution claims is DENIED at this time, subject to

  the right of the defendants to reurge a dispositive motion, if appropriate, once limited

  discovery related to the issue of qualified immunity has been completed.

        THUS DONE AND SIGNED at Lafayette, Louisiana, this the 8th day of

  May, 2020.

                                            _________________________________

                                            UNITED STATES DISTRICT JUDGE
